           Case 19-57186-sms                         Doc 16            Filed 05/31/19 Entered 05/31/19 20:11:12                  Desc Main
                                                                      Document      Page 1 of 34




 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57186-SMS
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 31, 2019                            X /s/ Henry Clarke
                                                                       Signature of individual signing on behalf of debtor

                                                                       Henry Clarke
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-57186-sms                                   Doc 16               Filed 05/31/19 Entered 05/31/19 20:11:12                                                          Desc Main
                                                                                    Document      Page 2 of 34
 Fill in this information to identify the case:

 Debtor name            Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)               19-57186-SMS
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           388,200.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           223,294.53

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           611,494.53


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           469,303.28


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           247,721.95

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            75,191.47


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             792,216.70




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                         Desc Main
                                                                     Document      Page 3 of 34
 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57186-SMS
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Regions Bank                                            checking                        9381                                       $244.53



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $244.53
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12               Desc Main
                                                                     Document      Page 4 of 34
 Debtor         Clarke's Towing & Transportation Service, Inc.                                Case number (If known) 19-57186-SMS
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           office furniture, furnishings, and equipment                                Unknown                                           $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                Desc Main
                                                                     Document      Page 5 of 34
 Debtor         Clarke's Towing & Transportation Service, Inc.                                Case number (If known) 19-57186-SMS
                Name

           47.1.     14 trucks                                                         Unknown                                          $222,050.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                         $222,050.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 9,084 square foot
                     commercial one story
                     building located on
                     1.44 acres, 1950
                     Royal Industrial
                     Boulevard, Austell,
                     GA 30106                             Fee simple                   Unknown                                          $388,200.00




 56.       Total of Part 9.                                                                                                           $388,200.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12             Desc Main
                                                                     Document      Page 6 of 34
 Debtor         Clarke's Towing & Transportation Service, Inc.                               Case number (If known) 19-57186-SMS
                Name

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-57186-sms                            Doc 16            Filed 05/31/19 Entered 05/31/19 20:11:12                                        Desc Main
                                                                          Document      Page 7 of 34
 Debtor          Clarke's Towing & Transportation Service, Inc.                                                      Case number (If known) 19-57186-SMS
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $244.53

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $222,050.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $388,200.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $223,294.53           + 91b.              $388,200.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $611,494.53




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                Desc Main
                                                                     Document      Page 8 of 34
 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)             19-57186-SMS
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Aaron Thompson                                 Describe debtor's property that is subject to a lien                   $14,884.96                 Unknown
       Creditor's Name
       c/o Kevin Fitzpatrick, Jr.
       Esq
       101 Marietta St NW; # 3100
       Atlanta, GA 30303
       Creditor's mailing address                     Describe the lien
                                                      Writ of Execution filed 08/30/2017
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Accident Insurance
 2.2                                                                                                                         $14,237.50                 Unknown
       Company Inc                                    Describe debtor's property that is subject to a lien
       Creditor's Name
       Attn: Legal Dept.
       One Harbison Way; Suite
       115
       Columbia, SC 29212-3407
       Creditor's mailing address                     Describe the lien
                                                      Writ of Fi Fa filed 02/25/2019
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                               Desc Main
                                                                     Document      Page 9 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                           Case number (if know)      19-57186-SMS
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Citizens Trust Bank                            Describe debtor's property that is subject to a lien                     $197,563.35       $388,200.00
       Creditor's Name                                9,084 square foot commercial one story
       Attn: Legal Dept.                              building located on 1.44 acres, 1950 Royal
       230 Peachtree St. NW, #                        Industrial Boulevard, Austell, GA 30106
       2700
       Atlanta, GA 30303
       Creditor's mailing address                     Describe the lien
                                                      mortgage dated 03/31/16, UCC filed 04/01/16,
                                                      and Writ of Fi Fa filed 06/26/18
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Donna Williams                                 Describe debtor's property that is subject to a lien                      $14,946.14         Unknown
       Creditor's Name
       c/o Louis R. Cohan, Esq.
       3340 Peachtree Rd; Suite
       2570
       Atlanta, GA 30326
       Creditor's mailing address                     Describe the lien
                                                      Writ of Execution filed 08/10/2018
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Fox Business Funding                           Describe debtor's property that is subject to a lien                       Unknown           Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                             Desc Main
                                                                     Document     Page 10 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                           Case number (if know)    19-57186-SMS
              Name

       Creditor's Name
       Joseph Rapoport,
       President
       North Orange Street, Suite
       762
       Wilmington, DE 19801
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement filed 11/04/2015
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Global Finance                                 Describe debtor's property that is subject to a lien                     $6,788.50        Unknown
       Creditor's Name

       2620 Cobb Pkwy S.E. Ste A
       Smyrna, GA 30080
       Creditor's mailing address                     Describe the lien
                                                      pawn lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2563;4713
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Global Finance                                 Describe debtor's property that is subject to a lien                     $4,980.79        Unknown
       Creditor's Name

       2620 Cobb Pkwy S.E. Ste A
       Smyrna, GA 30080
       Creditor's mailing address                     Describe the lien
                                                      pawn lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2563;4712

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                              Desc Main
                                                                     Document     Page 11 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                           Case number (if know)     19-57186-SMS
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Jerry Williams                                 Describe debtor's property that is subject to a lien                     $22,963.13        Unknown
       Creditor's Name
       c/o Kevin Fitzpatrick, Jr.
       Esq
       101 Marietta St NW; # 3100
       Atlanta, GA 30303
       Creditor's mailing address                     Describe the lien
                                                      Writ of Execution filed 08/30/2017
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Mechanical Services
 2.9                                                                                                                            $9,125.00        Unknown
       Unlimited                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                2012 Dodge Ram 4500HD, VIN -6015
       Attn: Timothy E King
       962 Industrial Blvd North
       Dallas, GA 30132
       Creditor's mailing address                     Describe the lien
                                                      alleged repair and storage fees due OCGA §
                                                      40-11-5
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 0     Moses Gray                                     Describe debtor's property that is subject to a lien                     $16,151.93             $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                              Desc Main
                                                                     Document     Page 12 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                           Case number (if know)     19-57186-SMS
              Name

       Creditor's Name
       c/o Kevin Fitzpatrick, Jr.
       Esq
       101 Marietta St NW; # 3100
       Atlanta, GA 30303
       Creditor's mailing address                     Describe the lien
                                                      Writ of Execution filed 08/30/2017
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Power Up Lending Group,
 1     Ltd.                                           Describe debtor's property that is subject to a lien                     $76,990.43         Unknown
       Creditor's Name
       111 Great Neck Road
       Suite 216
       Great Neck, NY 11021
       Creditor's mailing address                     Describe the lien
                                                      Writ of Fi Fa filed 11/09/2016
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Santander Bank, N.A.                           Describe debtor's property that is subject to a lien                     $63,246.47       $222,050.00
       Creditor's Name                                14 trucks
       Attn: Legal Dept.
       75 State Street; 5th Floor
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien
                                                      title liens and 12/19/2018 foreign judgment
                                                      lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                               Desc Main
                                                                     Document     Page 13 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                           Case number (if know)      19-57186-SMS
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 3      TBF Financial LLC                             Describe debtor's property that is subject to a lien                      $27,425.08           Unknown
        Creditor's Name
        c/o A. Christian Wilson
        3490 Piedmont Road; Ste
        1100
        Atlanta, GA 30305
        Creditor's mailing address                    Describe the lien
                                                      Writ of Fi Fa issued 01/24/2017
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 4      Yellowstone Capital LLC                       Describe debtor's property that is subject to a lien                           $0.00                 $0.00
        Creditor's Name                               notice only
        David Singfer
        160 Pearl Street; Floor 5
        New York, NY 10005
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $469,303.28

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                              Desc Main
                                                                     Document     Page 14 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                     Case number (if know)         19-57186-SMS
              Name

 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Accident Ins. Co. Inc.
        c/o Vivian Hudson Uchitel, Esq                                                                    Line   2.2
        3490 Piedmont Rd NE Ste 1100
        Atlanta, GA 30305

        Platzer Swergold et al
        Morgan Grossman, Esq.                                                                             Line   2.12
        475 Park Avenue South
        New York, NY 10016

        PNC Bank - Garnishments
        4100 W.150th St.                                                                                  Line   2.12
        B7-YB17-01B
        Cleveland, OH 44135

        Power Up Lending Group, Ltd.
        c/o Eric N. Van De Water, Esq.                                                                    Line   2.11
        6600 P'tree Dnwdy Rd; Ste 150
        Atlanta, GA 30328

        Zachter PLLC
        Maria Heredia, Paralegal                                                                          Line   2.5
        30 wall Street, 8th Floor
        New York, NY 10005




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                  Desc Main
                                                                     Document     Page 15 of 34
 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)           19-57186-SMS
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,404.21         $3,404.21
           City of Austell                                           Check all that apply.
           2716 Broad Street, SW                                        Contingent
           Austell, GA 30106                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2015 thru 2018                                            ad valorem property tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $27,964.14          Unknown
           GA Dept Revenue Compliance Div                            Check all that apply.
           ARCS - Bankrutpcy                                            Contingent
           1800 Century Blvd; #9100                                     Unliquidated
           Atlanta, GA 30345-3205                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
           various                                                   payroll withholding tax, interest and penalty
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   21149                               Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                           Desc Main
                                                                     Document     Page 16 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                                  Case number (if known)          19-57186-SMS
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $38,239.55    Unknown
           Georgia Department of Labor                               Check all that apply.
           148 International Blvd. NE                                   Contingent
           Sussex Place - Room 738                                      Unliquidated
           Atlanta, GA 30303-1751                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
           various                                                   unemployment tax, interest, and penalty
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $178,114.05     Unknown
           Internal Revenue Service (CIO)                            Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           various                                                   Forms 940 and 941 tax, interest, and penalty
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $5,000.00
           Arrowhead General                                                           Contingent
           Insurance Agency, Inc.                                                      Unliquidated
           701 B St, Suite 2100
           San Diego, CA 92101                                                         Disputed

           Date(s) debt was incurred                                               Basis for the claim:     insurance account payable
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $6,000.00
           Atlanta Title Pawn                                                          Contingent
           279 Powers Ferry Rd Suite K                                                 Unliquidated
           Marietta, GA 30067                                                          Disputed
           Date(s) debt was incurred
                                                                                                  debtor gave two trucks as collateral for two pawns in
                                                                                   Basis for the claim:
           Last 4 digits of account number      s805,806                           the name of Henry Morrison Clarke
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Funding Metrics, LLC                                                        Contingent
           884 Town Center Drive                                                       Unliquidated
           Langhorne, PA 19047-1748                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     notice only
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                     Desc Main
                                                                     Document     Page 17 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                          Case number (if known)            19-57186-SMS
              Name

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $47,721.25
           Santander Bank, N.A.                                                 Contingent
           PO Box 14833                                                         Unliquidated
           Reading, PA 19612-4833                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    invoice dated 01/25/2019 for services rendered
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $16,470.22
           Schulten Ward Turner & Weiss                                         Contingent
           Dean Fuchs                                                           Unliquidated
           Ste 2700; 260 Peachtree St NW                                        Disputed
           Atlanta, GA 30303
                                                                             Basis for the claim:    attorney fee account payable
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any
 4.1       Accident Insurance Company Inc
           One Harbison Way                                                                           Line     3.1
           Brookside Office Bldg, Ste 115
                                                                                                             Not listed. Explain
           Columbia, SC 29212

 4.2       Department of Justice, Tax Div
           Civil Trial §, Southern Region                                                             Line     2.4
           PO Box 14198 Ben Frankln Statn
                                                                                                             Not listed. Explain
           Washington, DC 20044

 4.3       Georgia Dept. of Revenue
           Cartersville Regional Office                                                               Line     2.2
           314 E Main Street, Suite 150
                                                                                                             Not listed. Explain
           Cartersville, GA 30120

 4.4       Georgia Dept. of Revenue
           Taxpayer Services Division                                                                 Line     2.2
           PO Box 105499
                                                                                                             Not listed. Explain
           Atlanta, GA 30348-5499

 4.5       Internal Revenue Service
           Insolvency-Rm 400-Stop 334D                                                                Line     2.4
           401 W. Peachtree Street
                                                                                                             Not listed. Explain
           Atlanta, GA 30308

 4.6       IRS -A Harris
           Small Business Division                                                                    Line     2.4
           2888 Woodcock Blvd; STOP 307-D
                                                                                                             Not listed. Explain
           Atlanta, GA 30341-4002

 4.7       Office of the Attorney General
           State of Georgia                                                                           Line     2.2
           40 Capital Square, SW
                                                                                                             Not listed. Explain
           Atlanta, GA 30334




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                               Desc Main
                                                                     Document     Page 18 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                      Case number (if known)         19-57186-SMS
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.8       United States Attorney
           600 Russell B. Russell Bldg.                                                          Line     2.4
           75 Ted Turner Drive, S.W.
                                                                                                        Not listed. Explain
           Atlanta, GA 30303-3309

 4.9       United States Attorney General
           U.S. Department of Justice                                                            Line     2.4
           950 Pennsylvania Avenue, NW
                                                                                                        Not listed. Explain
           Washington, DC 20530-0001

 4.10      YouZoom Unsurance Services Inc
           6900 College Blvd, Ste 1000                                                           Line     3.1
           Leawood, KS 66211
                                                                                                        Not listed. Explain

 4.11      Zurich American Ins. Co.
           Tower 2, Floor 5                                                                      Line     3.1
           1299 Zurich Way
                                                                                                        Not listed. Explain
           Schaumburg, IL 60196


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                    247,721.95
 5b. Total claims from Part 2                                                                       5b.    +    $                     75,191.47

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      322,913.42




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                      Desc Main
                                                                     Document     Page 19 of 34
 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57186-SMS
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   towing contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Quest Tow Network
             List the contract number of any                                         106 West Tolles Drive
                   government contract                                               Saint Johns, MI 48879


 2.2.        State what the contract or                   towing contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Transit Pro
                                                                                     3215 NE Carnegie Drive
             List the contract number of any                                         Suite 200
                   government contract                                               Lees Summit, MO 64064




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                  Desc Main
                                                                     Document     Page 20 of 34
 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57186-SMS
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Henry Clarke                      748 San Fernando Drive                             Citizens Trust Bank               D   2.3
                                               Smyrna, GA 30080                                                                     E/F
                                                                                                                                    G




    2.2      Henry Clarke                      748 San Fernando Drive                             Moses Gray                        D   2.10
                                               Smyrna, GA 30080                                                                     E/F
                                                                                                                                    G




    2.3      Henry Clarke                      748 San Fernando Drive                             Aaron Thompson                    D   2.1
                                               Smyrna, GA 30080                                                                     E/F
                                                                                                                                    G




    2.4      Henry Clarke                      748 San Fernando Drive                             Jerry Williams                    D   2.8
                                               Smyrna, GA 30080                                                                     E/F
                                                                                                                                    G




    2.5      Henry Clarke                      748 San Fernando Drive                             Power Up Lending                  D   2.11
                                               Smyrna, GA 30080                                   Group, Ltd.                       E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                Desc Main
                                                                     Document     Page 21 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                 Case number (if known)   19-57186-SMS


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Henry Clarke                      748 San Fernando Drive                             Funding Metrics, LLC           D
                                               Smyrna, GA 30080                                                                  E/F       3.3
                                                                                                                                 G




    2.7      Henry Clarke                      748 San Fernando Drive                             Fox Business                   D   2.5
                                               Smyrna, GA 30080                                   Funding                        E/F
                                                                                                                                 G




    2.8      Henry Clarke                      748 San Fernando Drive                             TBF Financial LLC              D   2.13
                                               Smyrna, GA 30080                                                                  E/F
                                                                                                                                 G




    2.9      Henry Clarke                      748 San Fernando Drive                             Atlanta Title Pawn             D
                                               Smyrna, GA 30080                                                                  E/F       3.2
                                                                                                                                 G




    2.10     Henry Clarke                      748 San Fernando Drive                             Santander Bank, N.A.           D   2.12
                                               Smyrna, GA 30080                                                                  E/F
                                                                                                                                 G




    2.11     Sadonna Clarke                    748 San Fernando Drive                             Citizens Trust Bank            D   2.3
                                               Smyrna, GA 30080                                                                  E/F
                                                                                                                                 G




    2.12     Sadonna Clarke                    748 San Fernando Drive                             Power Up Lending               D   2.11
                                               Smyrna, GA 30080                                   Group, Ltd.                    E/F
                                                                                                                                 G




    2.13     Sadonna Clarke                    748 San Fernando Drive                             Funding Metrics, LLC           D
                                               Smyrna, GA 30080                                                                  E/F       3.3
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                Desc Main
                                                                     Document     Page 22 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                 Case number (if known)   19-57186-SMS


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Sadonna Clarke                    748 San Fernando Drive                             Fox Business                   D   2.5
                                               Smyrna, GA 30080                                   Funding                        E/F
                                                                                                                                 G




    2.15     Sadonna Clarke                    748 San Fernando Drive                             TBF Financial LLC              D   2.13
                                               Smyrna, GA 30080                                                                  E/F
                                                                                                                                 G




    2.16     Sadonna Clarke                    748 San Fernando Drive                             Santander Bank, N.A.           D   2.12
                                               Smyrna, GA 30080                                                                  E/F
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                 Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                             Desc Main
                                                                     Document     Page 23 of 34


 Fill in this information to identify the case:

 Debtor name         Clarke's Towing & Transportation Service, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57186-SMS
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $10,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $100,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $270,574.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                Desc Main
                                                                     Document     Page 24 of 34
 Debtor       Clarke's Towing & Transportation Service, Inc.                                            Case number (if known) 19-57186-SMS



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Donna Williams v. Clarke's                        FLSA                       U.S.D.C. (Atlanta)                           Pending
               Towing & Transportation                                                      2211 United States                           On appeal
               Service, Inc. and Henry Clarke                                               Courthouse
                                                                                                                                         Concluded
               1:17-cv-04343                                                                75 Ted Turner Drive, SW
                                                                                            Atlanta, GA 30303

       7.2.    Accident Insurance Company                        complaint on               State Court of Cobb County                   Pending
               Inc. vs. Clarke's Towing &                        account                    12 East Park Square                          On appeal
               Transporation Service Inc.                                                   Marietta, GA 30090
                                                                                                                                         Concluded
               18-A-1351

       7.3.    Santander ank, N.A. against                       complaint on               Supreme Court of State of                    Pending
               Clarke's Towing and                               secured                    New York                                     On appeal
               Transportation, Inc., Henry M.                    equipment finance          County of Suffolk
                                                                                                                                         Concluded
               Clarke, and Sadonna A.                            documents
               Clarke
               Index No. 618194/18

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                            Desc Main
                                                                     Document     Page 25 of 34
 Debtor        Clarke's Towing & Transportation Service, Inc.                                               Case number (if known) 19-57186-SMS



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.                                                         $3,184.00 from Debtor on 05/03/2019
                 Paul Reece Marr, P.C.                               $3,537.00 from Ronald Clarke (Henry
                 Suite 960                                           Clarke's uncle) on 05/03/2019
                 300 Galleria Parkway, N.W.                          $2,500.00 from Ronald Clarke (Henry
                 Atlanta, GA 30339                                   Clarke's uncle) on 05/17/2019                                                       $9,221.00

                 Email or website address
                 paul.marr@marrlegal.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange              was made                          value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                            Desc Main
                                                                     Document     Page 26 of 34
 Debtor        Clarke's Towing & Transportation Service, Inc.                                           Case number (if known) 19-57186-SMS



 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     PNC Bank                                        XXXX-1341                   Checking                 on or about                            $0.00
                 Customer Service                                                            Savings
                                                                                                                      12/31/2018
                 PO Box 609
                                                                                             Money Market
                 Pittsburgh, PA 15230-9738
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                          Desc Main
                                                                     Document     Page 27 of 34
 Debtor      Clarke's Towing & Transportation Service, Inc.                                             Case number (if known) 19-57186-SMS




          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                  Desc Main
                                                                     Document     Page 28 of 34
 Debtor      Clarke's Towing & Transportation Service, Inc.                                             Case number (if known) 19-57186-SMS



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       John M. Miller CPA
                    1033 Sandy Plains Road, Suite E
                    Marietta, GA 30066

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Henry and Sadonna Clarkre
                    748 San Fernando Drive SE
                    Smyrna, GA 30080
       26c.2.       John M. Miller CPA
                    1033 Sandy Plains Road
                    Suite E
                    Marietta, GA 30066

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                           Desc Main
                                                                     Document     Page 29 of 34
 Debtor      Clarke's Towing & Transportation Service, Inc.                                             Case number (if known) 19-57186-SMS



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Henry Clarke                                   748 San Fernando Drive SE                           CEO, CFO                              50%
                                                      Smyrna, GA 30080

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sadonna Clarke                                 748 San Fernando Drive SE                           Secretary                             50%
                                                      Smyrna, GA 30080



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Henry Clarke
       .    748 San Fernando Drive                                                                                       1 year            owner
               Smyrna, GA 30080                                  approximately $10,000.00                                pre-petition      compensation

               Relationship to debtor
               CEO, 50% owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                        Desc Main
                                                                     Document     Page 30 of 34
 Debtor      Clarke's Towing & Transportation Service, Inc.                                             Case number (if known) 19-57186-SMS




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 31, 2019

 /s/ Henry Clarke                                                       Henry Clarke
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 19-57186-sms                        Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                     Desc Main
                                                                     Document     Page 31 of 34
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                        Northern District of Georgia, Atlanta Division
 In re       Clarke's Towing & Transportation Service, Inc.                                                   Case No.      19-57186-SMS
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                  5,004.00
             Balance Due                                                                                  $                  4,996.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           $3,184.00 from Debtor on 05/03/2019
                                                                     $3,537.00 from Ronald Clarke (Henry Clarke's uncle) on 05/03/2019

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Debtor and/or Ronald Clarke

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               representation of the debtor(s) in adversary proceedings.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 31, 2019                                                                   /s/ Paul Reece Marr GA Bar #
     Date                                                                           Paul Reece Marr GA Bar # 471230
                                                                                    Signature of Attorney
                                                                                    Paul Reece Marr, P.C.
                                                                                    Suite 960
                                                                                    300 Galleria Parkway, N.W.
                                                                                    Atlanta, GA 30339
                                                                                    (770) 984-2255 Fax: (678) 623-5109
                                                                                    paul.marr@marrlegal.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-57186-sms                         Doc 16           Filed 05/31/19 Entered 05/31/19 20:11:12                                Desc Main
                                                                     Document     Page 32 of 34
                                                               United States Bankruptcy Court
                                                        Northern District of Georgia, Atlanta Division
 In re      Clarke's Towing & Transportation Service, Inc.                                                            Case No.       19-57186-SMS
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Henry Clarke                                                                         50%
 748 San Fernando Drive
 Smyrna, GA 30080

 Sadonna Clarke                                                                       50%
 748 San Fernando Drive
 Smyrna, GA 30080


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 31, 2019                                                           Signature /s/ Henry Clarke
                                                                                            Henry Clarke

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 19-57186-sms   Doc 16    Filed 05/31/19 Entered 05/31/19 20:11:12   Desc Main
                             Document     Page 33 of 34




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
In re:                            :      Case No. 19-57186-SMS
                                  :
CLARKE'S TOWING &                 :
TRANSPORTATION SERVICE, INC.,     :      Chapter 11
                                  :
     Debtor.                      :
_________________________________:

                         CERTIFICATE OF SERVICE

     I, Paul Reece Marr, certify that I am over the age of 18
and that on the below referenced date I served a copy of the
foregoing SCHEDULES, STATEMENT OF FINANCIAL AFFAIRS, and
SUPPLEMENTAL MATRIX attached APPLICATION FOR EXTENSION OF TIME
by placing a true copy of same in the United States Mail with
adequate postage affixed to insure delivery, addressed to:

   •   Thomas Wayne Dworschak     thomas.w.dworschak@usdoj.gov,
       lisa.maness@usdoj.gov;ltctommyd@aol.com
   •   Kevin D. Fitzpatrick     kevin.fitzpatrick@dcbflegal.com,
       jessicasorrenti@dcbflegal.com;idaallen@dcbflegal.com
   •   Lindsay P. S. Kolba           lindsay.p.kolba@usdoj.gov,
       lisa.maness@usdoj.gov
   •   James W. Martin     james@hpmlawatl.com,
       natalie@hpmlawatl.com
   •   A. Christian Wilson     cwilson@simplawatlanta.com,
       sscheu@simplawatlanta.com

       This the 31st day of May, 2019.

                                            /s/ Paul Reece Marr
                                            Paul Reece Marr
                                            GA Bar No. 471230
PAUL REECE MARR, P.C.
300 Galleria Parkway, N.W.
Suite 960
Atlanta, GA 30339
770-984-2255
Case 19-57186-sms   Doc 16    Filed 05/31/19 Entered 05/31/19 20:11:12   Desc Main
                             Document     Page 34 of 34


                                SUPPLEMENTAL MATRIX



                                Global Finance
                                2620 Cobb Pkwy S.E.
                                Ste A
                                Smyrna GA 30080
